 

AOQO93. (Rev: 11/13) Search and Seizure: Warrant

      

UNITED STATES DISTRICT COURT

for the
Western District of Washington

CERTIFIED TRUE COPY

In the Matter of the Search of

)
(Briefly describe the property to be searched )
or identify the person by name and address). ) Case No. 44J70-532
)
)

Subject Premises located at:
15219 NE 90th Street, Redmond, WA 98052, as further
described in Attachment A )

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

MAR
OF THE Baa

BANKRU TEV Ob uN

OURT

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property locatedinthe _ ——s- Westem sé istrictof sss Washington

(identify the person or describe the property to be searched and give its location):
See Attachment A, incorporated herein by reference. RECEIVED (DROP BOX)

SEP 17 2020

I find that the affidavit(s), or any recorded testimony, establish probable cause to search ama idmianaioRiaanan OT Prope

described above, and that such search will reveal (identify the person or describe the property to be seized):
See Attachment B, incorporated herein by reference.

     

YOU ARE COMMANDED to execute this warrant on or before May 27, 2020 (not to exceed 14 days)
% in the daytime 6:00 a.m. to 10:00 p.m.  Clat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken. a

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to any U.S. Magistrate Judge in West. Dist. of Washington
(United States Magistrate Judge)
[ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
[for _ days (not to.exceed 30)“ until, the facts justifying, the later specific date of

August 19,
Date and timeissued: _ _202010:30AM. . oe

 

 

 

City and state: Seattle, Washington Mary Alice Theiler, United States Magistrate Judge
Printed name and title

 

USAO: 2020R00310
AO 93 (Rev, 11/13) Search-and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: | Copy of warrant and inventory left with:

PMa6-532, | Sr/,0 @ 23.000 m | Gk premises

 

 

 

Inventory made in the presence of :

 

 

Inventory of the property taken and name of any person(s) seized:

) Miscellanecup dotounants
») Hac laptee Canpok-
a) 2 themb drives

4) Tprov

5) Toshiba laptge

ec ch

WV >¥NW2f——

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: 9-/0- AOD Cy, A SAE

Executing officer’ 's signature

~ C y zu, wed name and 2

 

 

 
 
 

N BW RO ROR RO RRR eee

 

 

ATTACHMENT B
ITEMS TO BE SEIZED

All records, information, and other evidence relating to violation of 21 U.S.C.
§ 331(a), which involve John T Stine (aka Johnny Stine) and/or North Coast Biologics

after January 1, 2018, including:
1.

Supplies, including raw materials, used to manufacture, label, and/or
package the “COVID-19 vaccine,” “tumor vaccines,” cancer treatments, or
other treatment products; |
Powders, pills, tablets, capsules, creams, syringes, vials, or other containers
of any kind, that resemble or appear to be or contain prescription drugs,
including but not limited to those containing Imiquimod, Aldara; any drugs
with similar properties, that appear to be related to or used with the
“COVID-19 vaccine,” “tumor vaccines,” cancer treatments, or other

treatment products;

Labels, inserts, boxes, bottles, bottle caps, external packaging, blister packs,

and other packaging materials related to the “COVID-19 vaccine,” “tumor
vaccines” cancer treatments, or other treatment products;

Records related to the soliciting, ordering, shipment, importation,
exportation, purchase, manufacture, sale, distribution, or storage of drugs,
including but not limited to U.S. Customs entry forms; FDA and/or
Customs detention, refusal and/or seizure notices; Entry Summaries; U.S.
Customs Manifests of Goods; U.S. Customs declaration forms; invoices;
bills of lading; air way bills; purchase orders; general ledgers; subsidiary
ledgers; packing slips; and air bills;

Records, letters and responses to or from the FDA, FTC, U.S. Customs,
Washington Attorney Generals Office or any other agencies regarding the
COVID vaccine, tumor vaccines, other treatment products or components

thereof;

ATTACHMENT B/ - 1 UNITED STATES ATTORNEY

700 STEWART ST, SurrE 5220

USAO#2020R00310 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

wo on A wh WwW NK me

 

 

10.

11.

12.

Indicia of ownership, residency, or occupancy of premises including but not
limited to utility bills, telephone bills, loan payment receipts, rent receipts,
trust deeds, lease or rental agreements, escrow documents, canceled
envelopes, and bank account records;

Financial accounts records, payments, purchase orders, sale invoices,
contracts, agreements, complaints, transactional information, or account
ownership information relating to the accounts of John Stine (aka Johnny
Stine) or North Coast Biologics;

Currency, checks, money orders, and any electronic forms of payment
conducted through applications such as Venmo, Zelle, Bitcoin, Paypal and
Cash App;

Any memoranda, records, or correspondence which reference the
movement of currency, payment ledgers, payment receipts or
memorandums documenting cash, wire, check, direct deposit, or any other
form of payment either domestic or international;

Information pertaining to individuals or business that prescribed, ordered,
manufactured, compounded, sold, or shipped, any components of the
“COVID vaccine,” “tumor vaccines,” cancer treatments, or other treatment
products;

Customers or “patients” lists and their corresponding contact information
relating to those individuals that asked about a vaccine, received and/or
paid for a vaccine, planned to receive a vaccine, received any type of
information or shipment of the “COVID-19 vaccine,” a “tumor vaccine” or
cancer treatment including active pharmaceutical ingredients, drug
components, topical creams, that resemble or appear to be or to contain
misbranded drugs;

Travel documents, including flight plans, flight tickets, hotels, receipts;

ATTACHMENT B; - 2 UNITED STATES ATTORNEY

700 STEWARTST, Sure 5220

USAO#2020R00310 SEATTLE, WASHINGTON 98101

(206) 553-7970
wo Oo nN DR A BR WY NH

oN NUN fF WN ee oO ON nn FY NK SC

 

 

13. Cellular telephones and other communication devices including Blackberry,

Android, Galaxy, iPhone, iPad, and similar devices (collectively
“SUBJECT DEVICES”);

14. All records on the SUBJECT DEVICES that relate to violations of Title 21,
U.S.C. § 331 and involve JOHN T. STINE since January 1, 2018,

including:

a.

lists of customers, related identifying information and communications
and/or text conversations regarding any vaccines or treatments;

all sales of drugs/vaccines, including types, amounts, and prices of
drugs/vaccines as well as dates, places, shipments, and amounts of
specific transactions and injections;

any information related to sources of drugs/vaccines and drug

components (including names, addresses, phone numbers, or any other

identifying information);

any information recording JOHN T. STINE’s schedule or travel from
January 1, 2018, to the present;

all bank records, checks, credit card bills, account information, and

other financial records.

Evidence of user attribution showing who used or owned the SUBJECT

DEVICE[S] at the time the things described in this warrant were

created, edited, or deleted, such as logs, phonebooks, saved usernames

and passwords, documents, and browsing history;

Records evidencing the use of the SUBJECT DEVICE to communicate
with Facebook mail servers, including:

i. records of Internet Protocol addresses used;

ii. records of Internet activity, including firewall logs, caches,

‘|| browser history and cookies, “bookmarked” or “favorite” web pages, search terms that

the user entered into any Internet search engine, and records of user-typed web addresses.

As used above, the terms “records” and “information” includes all forms of

creation or storage, including any form of computer or electronic storage (such as hard

ATTACHMENT B/-3 UNITED STATES ATTORNEY
- 700 STEWART ST, SUITE $220
USAO#2020R00310 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

disks or other media that can store data); any handmade form (such as writing); any
mechanical form (such as printing or typing); and any photographic form (such as

microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, or

photocopies).

The term “storage medium” includes any physical object upon which computer
data can be recorded. Examples include hard disks, RAM, floppy disks, flash memory,
CD-ROMs, and other magnetic or optical media.

ATTACHMENT B/ - 4 UNITED STATES ATTORNEY
ee 200 STEWART ST, SUITE 5220
USAO#2020R00310 SEATTLE, WASHINGTON 98101

(206) 553-7970
